Citation Nr: 0430618	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  99-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia, claimed as secondary to service-connected status-post 
operative recurrent right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve.  

2.  Whether new and material evidence to reopen a claim for 
service connection for ulcers has been received.  

3.  Entitlement to an increased rating for status-post 
operative recurrent right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for post-operative 
residual tender scar of the right inguinal area, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
December 1973.  

In an August 1986 rating decision, the RO denied the 
veteran's claim for service-connection for ulcers.  The 
veteran sought to reopen his claim in September 1997.  Also 
in September 1997, the veteran testified before a hearing 
officer at the Winston-Salem RO; a transcript of that hearing 
is of record.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of June 1998 and October 1997 
rating decisions.  

In the October 1997 rating decision, the RO increased the 
rating for the veteran's residuals of postoperative right 
inguinal hernia from 0 to 10 percent, effective August 1, 
1997.  The RO also assigned a separate 10 percent evaluation 
for a postoperative residual tender scar of the right 
inguinal area, effective August 1, 1997.  The veteran filed a 
notice of disagreement (NOD) in January 1998.  

In June 1998, the RO denied the veteran's petition to reopen 
his claim for service connection for ulcers, as well as 
service connection for a left inguinal hernia.  The veteran 
filed an NOD in July 1998, and the RO issued a statement of 
the case (SOC) in October 1998.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 1998.  

Thereafter, the RO issued an SOC in February 2001 for the 
claims of residuals of postoperative right inguinal hernia 
and postoperative residual tender scar of the right inguinal 
area.  The RO recharacterized the issue as status-
postoperative recurrent right inguinal hernia, with 
therapeutic resection of the ilioinguinal nerve.  The veteran 
filed a substantive appeal (via a VA Form 9) later in 
February 2001.  

Also in February 2001, the RO received notice from the 
veteran that, in lieu of an earlier requested hearing before 
a Board Member at the RO, he desired a hearing before a 
hearing officer at the RO.  In April 2001, the veteran and 
his spouse testified before a hearing officer at the Winston-
Salem RO; a transcript of that hearing is of record.  

In August 2003, after the veteran's claim had been certified 
to the Board, the veteran submitted to the RO additional 
evidence, in the form of medical records and personal 
statements.  The Board received this evidence from the RO in 
September 2004.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2003).  

As a final preliminary matter, the Board notes that, in a 
January 1999 letter, the RO notified the veteran that that he 
had not submitted an NOD in response to the October 22, 1997, 
rating decision, and that the appeal period to do so had 
expired.  Later in January 1999, the veteran submitted a 
letter to the RO, which appears to be an NOD as to the RO's 
timeliness determination.  

Further, the Board notes that a letter from the veteran, 
received by the RO in January 1998, was not accepted as an 
NOD to the October 22, 1997, rating decision.  The Board is 
cognizant that the veteran's January 1998 letter cited to a 
statement he had submitted at his September 1997 RO hearing.  
In particular, the veteran noted in the letter, "I had 
requested the following in writing on [S]ept 30, 1997, the 
day of my VA hearing.  ATTACHED IS A COPY."  A review of the 
September 1997 statement reflects that, the veteran was 
requesting the maximum benefits available for his right 
inguinal hernia repair.  He was also requesting consideration 
for service connection for ulcers and a left inguinal hernia 
as secondary to his service-connected right inguinal hernia.  
The veteran also noted in his January 1998 letter that, "Due 
to this error I wish to appeal due to all requests not being 
considered."  

As such, the Board reasonably construes the veteran's January 
1998 letter as an NOD to the October 1997 rating decision and 
the ratings assigned for postoperative right inguinal hernia 
and for postoperative residual tender scar of the right 
inguinal area.  See 38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. § 20.201 (2004); see also Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).

Hence, the Board determines that the issues on appeal consist 
of those listed on the title page.

The Board's decision on the claim for an increased rating for 
postoperative residual tender scar of the right inguinal area 
is set forth below.  The remaining claims on appeal are 
addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an increased rating for 
postoperative residual tender scar of the right inguinal area 
has been accomplished.  

2.  The medical evidence reflects that the veteran has a 
five-inch, linear scar of the right inguinal area that is 
well healed and tender.  



CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for post-
operative residual tender scar of the right inguinal area are 
not met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159,  3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2002 & 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development action needed to fairly 
adjudicate the claim for an increased rating for post-
operative residual tender scar of the right inguinal area has 
been accomplished.  

Through a February 2001 SOC, and December 2002, June 2003, 
July 2003, April 2004, and May 2004 supplemental SOCs (SSOC), 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  The veteran was afforded an 
opportunity to respond.  The Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  Also, 
as noted in the Introduction, above, the Board received 
additional evidence in September 2004.  None of the medical 
evidence received pertains to the veteran's increased rating 
for post-operative residual tender scar of the right inguinal 
area.  

The Board also finds that January 2003 and December 2003 
notice letters, as well as the April 2004 SSOC, satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)); see also VAOPCGPREC 7-2004 (July 16, 
2004).  In this case, while the above notice letters 
pertained to claims other than that for post-operative 
residual tender scar of the right inguinal area, those 
letters did place the veteran on notice that VA would obtain 
all Federal records, employment records, and private records, 
to included medical records, or any records the veteran 
identified and provided VA the necessary release to obtain.  
Furthermore, the April 2004 SSOC cited to and noted the 
provisions of 38 C.F.R. § 3.159 (2003), the evidence that had 
been considered with respect to the veteran's claim for an 
increased rating for post-operative residual tender scar of 
the right inguinal area, and what the evidence needed to show 
to substantiate the veteran's claim.  

In the recent decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As indicated above, the first three 
notice requirements have been met.  With respect to the 
fourth requirement, the Board notes that the veteran has not 
been explicitly informed of the need to submit all pertinent 
evidence in his possession.  The Board notes that during the 
course of the appeal period, the veteran has submitted 
evidence to the RO.  Thus, while he has not been explicitly 
informed, the Board finds that, through his actions, the 
veteran has demonstrated awareness of the need to submit 
pertinent evidence in his possession associated with his 
claim.  Therefore, the Board finds that all four of 
Pelegrini's content of notice requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the October 
1997 rating decision on appeal; however, in this case, such 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, some three years after the October 1997 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in  any way, 
prejudice the veteran.  In this respect, following the 
issuance of the above noted SOC and SSOCs, the veteran, in 
each instance, was afforded an opportunity to respond.  
Additionally, the February 2001 SOC and April 2004 SSOC 
explained what was needed to substantiate the veteran's 
claim.  .  

The Board also points out there is no indication whatsoever 
that any further action is needed to satisfy the duty to 
assist the veteran.  In this regard, the Board notes that the 
veteran has been provided an opportunity to present testimony 
in support of his claim, and has also been provided VA 
examinations.  While the Board is aware, as is noted in the 
Remand below, that some medical evidence associated with the 
veteran's award of Social Security Administration (SSA) 
disability benefits, is not associated with the claims file, 
that fact does not prejudice the veteran in the Board 
deciding the issue currently under consideration.  

In this case, the veteran's post-operative scar of the right 
inguinal area has been consistently described as being five 
inches long.  As is noted in the decision below, the veteran 
is receiving the highest available rating for tender, painful 
scar, and a higher evaluation is also precluded due to the 
size of the scar.  Furthermore, the area affected by the 
scar, the right inguinal area, and any associated functional 
limitation, is currently being evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2003), for postoperative 
residuals of a right inguinal hernia.  See 38 C.F.R. § 4.14 
(2003) (The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided).  
As such, any evidence contained in the medical records 
associated with the SSA decision would not warrant an 
increased rating for postoperative residual tender scar of 
the right inguinal area, and a remand for consideration of 
those records is not warranted.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R.20.1102

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for an increased 
rating for post-operative residual tender scar of the right 
inguinal area.  

II.  Analysis

The veteran contends that his service-connected tender scar 
of the right inguinal area is more severe than the current 
rating indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of this appeal, VA amended the portion of 
the rating schedule governing evaluation of diseases of the 
skin.  This amendment was effective August 30, 2002.  See 67  
Fed. Reg. 49,590, 49,596 (July 31, 2002).  VA must adjudicate 
the veteran's claim under the former criteria for any period 
prior to the effective date of the new diagnostic codes, and 
under the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997).  See also VAOPGCPREC 3-00 and 7-03.  

At the time of the October 1997 rating decision which granted 
a 10 percent rating for a residual postoperative tender scar 
of the right inguinal area, the rating schedule provided that 
a 10 percent rating was warranted for scars that were 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 (2002).  Other 
scars were rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under the revised criteria, Diagnostic Code 7801 pertains to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  When the scar area or areas exceeds 
144 square inches (929 sq. cm.), a 40 percent rating is 
warranted.  When the area or areas exceeds 72 square inches 
(465 sq. cm.), a 30 percent rating is warranted.  When the 
area or areas exceeds 12 square inches (77 sq. cm.), a 20 
percent rating is warranted.  Finally, when the area or areas 
exceeds 6 square inches (39 sq. cm.), a 10 percent rating is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Additionally, a maximum 10 percent rating is warranted for 
scars that are superficial (not associated with underlying 
soft tissue damage) and unstable; for scars that are 
superficial and painful on examination; as well as scars, 
other than the head, face, or neck, that are superficial and 
that do not cause limited motion, with an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804 (2003).  
Furthermore, under Diagnostic Code 7805, scars may be rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2003),

In this case, the RO has considered the veteran's claim for 
increase under the former and revised applicable criteria.  
See February 2004 SSOC (citing to, and discussing, the 
revised applicable criteria).  Hence, there is no due process 
bar to the Board doing likewise. 

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the  the medical 
evidence does not  provide a basis for assignment of a rating 
greater than 10 percent for postoperative residual tender 
scar of the right inguinal area under either the former or 
the revised criteria.  

In this respect, the medical evidence includes the report of 
an August 1997 VA examination, which reflects that, on  
clinical evaluation, the scar of the right inguinal area was 
slightly tender to pressure.  The examiner described it as a 
five-inch surgical scar and well healed.  During a September 
1997 RO hearing, the veteran testified that the post-
operative residual scar associated with the right inguinal 
hernia repair was painful to pressure.  A November 2000 
report of VA examination reflects on clinical evaluation that 
the veteran's scar was nontender.  At an April 2001 hearing 
the veteran testified that his post-operative scar did limit 
his movement backwards, forwards, and sideways.  An April 
2004 report of VA examination notes that the veteran's post-
operative scar was linear, well healed, and five inches in 
length.  It extended parallel to the ilioinguinal ligament.  
Additionally, the scar was noted as having a crevice-like 
recission along the line of the scar.  There was some 
reported tenderness over this area.  There was also some 
decreased skin sensation to light touch and pinprick, or 
scratching over the scar area.  

Pertinent to the former criteria, the evidence of record 
shows that, prior to August 30, 2002, the service-connected 
scar under consideration was manifested by tenderness over 
the scar site.  As Diagnostic Codes 7803 and 7804 provided 
only for a 10 percent evaluation for scars no higher 
evaluation is assignable under these diagnostic codes.  
Although the former criteria provides for a higher evaluation 
for disfiguring scars of the head, face, and neck (Diagnostic 
Code 7800), and for burn scars (Diagnostic Codes 7801, 7802), 
this case does not involve these type of problems.  The Board 
also observes that, as noted above, the area affected by the 
scar, the right inguinal area, and any associated functional 
limitation, is currently being evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2003), for postoperative 
residuals of a right inguinal hernia.  See 38 C.F.R. § 4.14; 
hence, a higher evaluation is also not assignable under 
former Diagnostic Code 7805.  

Since the August 30, 2002 change in the applicable rating  
criteria, the evidence still shows that the veteran's 
condition is manifested, primarily, by a non-disfiguring scar 
that is well healed and tender.  The Board  notes that the 
current 10 percent evaluation contemplates an objectively 
painful condition.  Thus, the overall evidence, to include 
the veteran's assertions, is consistent with 10 percent 
evaluation for scars that are superficial and painful on 
examination, the maximum evaluation assignable under the 
revised Diagnostic Code 7804.  A higher evaluation is not 
available under the potentially applicable Diagnostic Codes 
7802 or 7803.  While the revised criteria provides for a 
higher evaluation for disfigurement of the head, face, and 
neck (Diagnostic Code 7800), this case does not involve any 
disfigurement.  

The Board is also cognizant that the medical evidence 
reflects that the veteran's scar as being linear and five 
inches long.  Thus, under Diagnostic Code 7801, he would 
still warrant no more than a 10 percent rating as the area or 
areas of the scar site do not exceed 12 square inches (77 sq. 
cm.) to warrant a 20 percent rating.  Furthermore, as 
previously noted, the area affected by the scar, the right 
inguinal area, and any associated functional limitation, is 
currently being evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2003), for postoperative residuals of a right 
inguinal hernia.  See 38 C.F.R. § 4.14; hence, a higher 
evaluation is also not assignable under Diagnostic Code 7805.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that 38 C.F.R. § 3.32 1(b)(1) (cited to in 
the February 2001 statement of the case) provides no basis 
for assignment of a rating greater than 10 percent, on an 
extra-schedular basis.  There simply is no evidence to 
establish that the veteran's disability is so exceptional or 
unusual that the schedular criteria are inadequate for 
evaluating the veteran's disability.  There also is no 
evidence that the veteran's service-connected residual scar 
disability has resulted in frequent treatment-much less, 
frequent periods of hospitalization-or evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the 10 percent evaluation assigned for postoperative residual 
tender scar of the right inguinal area is proper, and that 
the claim for an increased rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the  benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An rating greater than 10 percent for postoperative residual 
tender scar of the right inguinal area is denied.  




REMAND

The Board finds that further RO action is needed before the 
veteran's claim for service connection for a left inguinal 
hernia as secondary to service-connected status-post 
operative recurrent right inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve; his petition to reopen 
his claim for service connection for ulcers; and a claim for 
an increased rating for status-post operative recurrent right 
inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve, currently evaluated as 10 percent 
disabling, may be considered.  

As noted above, the record reflects that the veteran was 
granted (SSA) disability benefits.  Once VA is put on notice 
that the veteran is in receipt of such benefits, the VA has a 
duty to obtain the records associated with that decision.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In August 2001, the RO contacted the SSA and requested that 
the agency furnish a copy of the disability determination and 
the records used in determining the veteran's entitlement to 
SSA benefits.  In March 2002, the RO contacted the 
Administrative Law Judge who had decided the veteran's SSA 
claim and again requested a copy of the disability 
determination and the records used in determining the 
veteran's award of benefits.  In May 2002, the RO received a 
copy of the favorable SSA decision and a description of the 
medical evidence that had been considered in deciding the 
veteran's claim.  The RO did not receive actual copies of any 
of the considered medical evidence.  In a December 2002 SSOC, 
the RO noted that it had considered a May 2002 SSA 
determination.  It did not otherwise notify the veteran of 
any of its attempts to obtain his SSA records, or the results 
of those attempts.  

The Board notes that VA is under a duty to obtain relevant 
records held by any Federal department or agency.  VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  See 38 C.F.R. 
§ 3.159(c)(2); 38 U.S.C.A. § 5103A(c)(3).  

Furthermore, the law and regulations provide that VA has a 
duty to notify a claimant of an inability to obtain records, 
and that VA will provide oral or written notice of that fact.  
The notice must contain (1)  The identity of the records VA 
was unable to obtain, (2)  An explanation of the efforts VA 
made to obtain the records, (3) A description of any further 
action VA will take regarding the claim, including, but not 
limited to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain, and (4)  Notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e).  

In this case, there is no indication from the claims file 
that the medical records on which the veteran's SSA decision 
was based do not exist or that SSA no longer has the records.  
While the Board is cognizant that most of the records 
considered in the SSA decision are associated with the claims 
file, some records are not a part of the record.  In 
particular, clinical records from Lakshman Rao, M.D., 
identified in the SSA decision as covering the period October 
16, 2000, to July 31, 2001, are absent, as well as an October 
2000 consultative examination of the veteran performed by 
Russell C. Collins, M.D.  In an April 2001 letter, Dr. Rao 
noted that he was treating the veteran for multiple medical 
problems.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Court ordered VA to obtain relevant SSA records.  The 
Court stated that the possibility that the SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of the appellant's claimed disability, 
schizophrenia, could not be foreclosed absent a review of 
those records.  

The Board's decisions must be based on the entire record and 
upon consideration of all evidence and applicable provisions 
of law and regulations.  38 U.S.C.A. 7104(a) (West 2002); 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997); see also 38 C.F.R. § 4.1 (2003) (It is 
. . . essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.)  

Thus, in particular, without knowledge of the content of the 
treatment records from Dr. Rao, especially in light of his 
treatment of the veteran for multiple medical problems, or 
the findings of Dr. Collins, the Board is precluded from 
making a decision on the veteran's claim for service 
connection for a left inguinal hernia as secondary to 
service-connected status-post operative recurrent right 
inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve; the petition to reopen a claim for 
service connection for ulcers; and entitlement to an 
increased rating for status-post operative recurrent right 
inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve, currently evaluated as 10 percent 
disabling.  Thus, additional development is necessary to 
obtain any available medical records considered in the 
veteran's May 2002 SSA decision, or confirm that such records 
are no longer available.  

The Board also notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom, as well as identify the evidence and 
information necessary to substantiate the veteran's claim for 
service connection for a left inguinal hernia, as secondary 
to service-connected status-post operative recurrent right 
inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve; the petition to reopen a claim for 
service connection for ulcers; or the claim for a rating in 
excess of 10 percent for status-post operative recurrent 
right inguinal hernia, with therapeutic resection of the 
ilioinguinal nerve.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio, 16 Vet. App. at 187.  Action by 
the RO is required to satisfy the notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand for compliance with the VCAA's notice 
requirements is also warranted.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  
Additionally, the RO's notice letter should request that the 
veteran submit all medical evidence pertinent to his claims 
that is in his possession.  The RO should attempt to obtain 
any pertinent outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
each claim should include consideration of the evidence 
received by the Board in September 2004.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA the 
medical records relied upon in reaching 
the decision on the veteran's claim for 
SSA disability benefits.  The RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim for 
service connection for a left inguinal 
hernia as secondary to service-connected 
status-post operative recurrent right 
inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve; the 
petition to reopen a claim for service 
connection for ulcers; and the claim for 
a rating in excess of 10 percent for for 
status-post operative recurrent right 
inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve.    
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claims that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, in light of all 
pertinent evidence (to include that 
received by the Board in September 2004) 
and legal authority, the claims for 
service connection for a left inguinal 
hernia as secondary to service-connected 
status-post operative recurrent right 
inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve; the 
petition to reopen a claim for service 
connection for ulcers; and the claim for 
a rating in excess of 10 percent for 
status-post operative recurrent right 
inguinal hernia, with therapeutic 
resection of the ilioinguinal nerve.  

6.  If any  benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



